DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of April 4, 2022, in response to the Office Action of November 4, 2021, are acknowledged.

Response to Arguments
	Applicant has amended the claims to include sterile.  The examiner adds prior art to teach this, however, such teaching does not, per se, amount to a patentable distinction in view of the known advantages of being sterile as opposed to containing contaminants.  Contaminants would never be considered advantageous.  
	The examiner notes that both cited references teach bisulfite free formulations.  Specific reasons for this are provided by the cited prior art.  Further, the examiner cites: Lowenthal et al., (US2019/0269780), which indicates that sterile drug products can be produced by aseptic processing or terminal sterilization in an effort to minimize microbial and particulate content. See par. 468.  Lowenthal is describing an intranasal form of epinephrine delivered as an aqueous solution, suspension, emulsion, and other forms.  Advantages and methods to sterilize formulations are known in the art.
	Applicant argues that Rubin would not be modified to be free of a bisulfite.  
	The examiner notes that Rubin teaches free of bisulfite in embodiments throughout.  For example, par. 55 explains that bisulfites can induce allergic reaction and so they can be avoided.  Similarly, aqueous formulations may be free of sulfites, especially if treating anaphylaxis, e.g. See par. 111.  
	The examiner interprets the phrase as necessary to mean optionally.  This means that the optional components are not required.  These agents are used as buffering agents, which are known to adjust the pH of a composition.  The claimed pH for each embodiment is taught by the cited prior art.  
	Applicant argues that Surakitbanharn should no longer be applied because it requires cysteine, acetylcysteine, or thioglycerol.  
The examiner notes that this does not appear to be the case.  These agents are used as antioxidants.  
Surakitbanharn explicitly teaches: 
In some embodiments, the antioxidant is cysteine, acetylcysteine, thioglycerol, or any combination thereof. In various embodiments, other antioxidants, such as described herein are used in addition to and/or instead of such antioxidants.

In other words, antioxidants are required, but not necessarily only those 3 described.  When a POSA reads the combination of prior art as a whole, they would understand that those specific 3 antioxidants are not required and those, e.g., taught by Rubin can also be used to create a formulation with similar stability, e.g.
	With regard to claims 16-20, Rubin teaches tartaric acid, hydrochloric acid, citric acid, ascorbic acid and combinations therefore.  An aqueous formulation can include a base, such as sodium hydroxide. Salts include one or more of sodium chloride and edetate disodium.  A concentration of salt can be about 9 mg/mL.  The concentration of l-epinephrine may be about 1.5 mg/mL.  The concentration of acid and base can be used to arrive at a pH of anything above 1, and about 3 to about 4.5.  There is no requirement for a sulfite and there are reasons to not include a sulfite, although known preservatives and antioxidants are also known.  Overall, there appears to be nothing unexpected about the claimed combinations at the claimed concentrations and there are teachings to include each of the specific components for a specific purpose in a claimed composition.  Even further, each claimed component is a known result effective variable.  Merely claiming a “sterile” product, which is known and understood to include without unwanted particulate and microorganism content is not a patentable distinction, absent evidence to the contrary.  Moreover, the claimed acids, bases, and buffers are functional equivalents; the claims salts are functional equivalents, the claimed antioxidants and preservatives are functional equivalents; and so on.  Merely selecting a specific yet known combination does not obviate the teachings of the cited prior art.
	Similarly, Surakitbanharn teaches using citric acid as a buffering agent to arrive at a claimed pH.  Tartaric acid is also taught.  Edetate sodium and edetate disodium are taught as chelating agents.  Sodium chloride is taught as a tonicity modifier.  Prior art claim 1 teaches epinephrine, an antioxidant, and an aqueous medium, with a pH of 3.5.  Overall, this makes clear that the required components are minimal, although the claimed components are each known and taught to be included in a formulation in view of Rubin and Surakitbanharn.
	Rubin and Surakitbanharn teaches administration that includes intranasal, sublingual, and other forms.  Lowenthal et al., (US2019/0269780) merely teaches nasal formulations of epinephrine are known to be sterile.  Lowenthal also explains that aseptic techniques and terminal sterilization are also well-known in the art and advantages of the same are known.

Status of the Claims
	Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US2020/0085765), in view of Lowenthal et al., (US2019/0269780).
	Rubin teaches formulations of l-epinephrine for intranasal or sublingual administration, e.g. L-epinephrine can be administered by injection with a sublingual or intranasal administration. See par. 2.  The formulation may be aqueous including an acid, such as tartaric acid. See par. 104.  Salts may also include sodium chloride and edetate disodium, e.g. See par. 106.  A concentration of salt can be about 9 mg/mL. See par. 118.   An antioxidant or preservative may also be used, including chlorobutanol . See par. 107.  An antioxidant can be used in a concentration of 0.5% w/w. See par. 119.  A formulation contains no sulfites, which are known to induce allergic reaction. See par. 55.  The concentration of l-epinephrine may be about 1.5 mg/mL.  See par. 113.  The pH can be adjusted to be about 3 to about 4.5. See par. 122.  The desired pH can be anything greater than 1. See par. 116.  A dispensing container can contain l-epinephrine in one or more dose containing a volume of 0.05 mL up to 1 mL. See par. 127.  In some embodiments, the formulations are shelf stable for at least 24 months and may include less than 6% d-epinephrine impurity at release. See par. 124.  Liquid epinephrine can be used in an injection formulation. See par. 155.  
	With regard to claim 15, the use of an antioxidant or preservative is taught by the prior art.  Absent evidence to the contrary, antioxidants are considered functional equivalents.  
With regard to claims 16-20, Rubin teaches tartaric acid, hydrochloric acid, citric acid, ascorbic acid and combinations therefore.  An aqueous formulation can include a base, such as sodium hydroxide. Salts include one or more of sodium chloride and edetate disodium.  A concentration of salt can be about 9 mg/mL.  The concentration of l-epinephrine may be about 1.5 mg/mL.  The concentration of acid and base can be used to arrive at a pH of anything above 1, and about 3 to about 4.5.  There is no requirement for a sulfite and there are reasons to not include a sulfite, although known preservatives and antioxidants are also known.  Overall, there appears to be nothing unexpected about the claimed combinations at the claimed concentrations and there are teachings to include each of the specific components for a specific purpose in a claimed composition.  Even further, each claimed component is a known result effective variable.  Merely claiming a “sterile” product, which is known and understood to include without unwanted particulate and microorganism content is not a patentable distinction, absent evidence to the contrary.  Moreover, the claimed acids, bases, and buffers are functional equivalents; the claims salts are functional equivalents, the claimed antioxidants and preservatives are functional equivalents; and so on.  Merely selecting a specific yet known combination does not obviate the teachings of the cited prior art.
Lowenthal teaches that sterile drug products can be produced by aseptic processing or terminal sterilization in an effort to minimize microbial and particulate content. See par. 468.  Lowenthal is describing an intranasal form of epinephrine delivered as an aqueous solution, suspension, emulsion, and other forms.  Advantages and methods to sterilize formulations are known in the art.
	While the concentrations of claimed components are not each identically taught, they are known to be result-effective variables taught for use as claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Rubin and Lowenthal.  One would be motivated to do so because each of the claimed excipients and API are taught for use together in formulations in a same form for a same administration.  Similarly, each of the claimed components are known result-effective variables and concentrations of those components can be modified through nothing more than routine experimentation.  Even further, the claimed purity and shelf life/stability is taught by the cited prior art.  Further, Rubin provides a motivation to avoid using sulfites.  As such, there is a reasonable and predictable expectation of arriving at the claimed compositions in view of the teachings of the cited prior art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surakitbanharn (US2019/0350881), in view of Rubin (US2020/0085765), in view of Lowenthal et al., (US2019/0269780).
	Surakitbanharn teaches aqueous solutions of epinephrine with extended shelf life and a non-sulfite antioxidant. See abstract.  Specifically, the shelf-life is longer and the formulations are safer without a sulfite.  The composition can be arranged to have l-epinephrine and almost no d-epinephrine. See par. 15.  Edetate can be used as a chelating agent, such as edetate sodium. See par. 110.    Sodium chloride can be used as a salt. See par. 112.  Thioglycerol can be used as an antioxidant.  Water is contemplated in the formulations.  The buffering agent includes those claimed, such as tartaric acid, ascorbic acid and others. See par. 109.  Sodium hydroxide can be used to obtain a pH of 2-5, e.g. See par. 111.  The composition can be stable for up to 3 years and remain colorless. See par. 30.  Sodium edetate can be used in a concentration of about 0.01%.  Sodium chloride can be used in a concentration of 0.01 to 5%. See par. 38 and 39.  
Rubin teaches formulations with the same API to contain no sulfites, which are known to induce allergic reaction. See par. 55.  Rubin teaches dosages of l-epinephrine for intranasal or sublingual administration, e.g. L-epinephrine can be administered by injection with a sublingual or intranasal administration. See par. 2.  The formulation may be aqueous including an acid, such as tartaric acid. See par. 104.  Salts may also include sodium chloride and edetate disodium, e.g. See par. 106.  A concentration of salt can be about 9 mg/mL. See par. 118.   An antioxidant or preservative may also be used, including chlorobutanol . See par. 107.  An antioxidant can be used in a concentration of 0.5% w/w. See par. 119.  A formulation contains no sulfites, which are known to induce allergic reaction. See par. 55.  The concentration of l-epinephrine may be about 1.5 mg/mL.  See par. 113.  The pH can be adjusted to be about 3 to about 4.5. See par. 122.  The desired pH can be anything greater than 1. See par. 116.  A dispensing container can contain l-epinephrine in one or more dose containing a volume of 0.05 mL up to 1 mL. See par. 127.  In some embodiments, the formulations are shelf stable for at least 24 months and may include less than 6% d-epinephrine impurity at release. See par. 124.  Liquid epinephrine can be used in an injection formulation. See par. 155.
	With regard to claim 15, the use of an antioxidant or preservative is taught by the prior art.  Absent evidence to the contrary, antioxidants are considered functional equivalents.  
With regard to claims 16-20, Surakitbanharn teaches using citric acid as a buffering agent to arrive at a claimed pH.  Tartaric acid is also taught.  Edetate sodium and edetate disodium are taught as chelating agents.  Sodium chloride is taught as a tonicity modifier.  Prior art claim 1 teaches epinephrine, an antioxidant, and an aqueous medium, with a pH of 3.5.  Overall, this makes clear that the required components are minimal, although the claimed components are each known and taught to be included in a formulation in view of Rubin and Surakitbanharn.
Lowenthal teaches that sterile drug products can be produced by aseptic processing or terminal sterilization in an effort to minimize microbial and particulate content. See par. 468.  Lowenthal is describing an intranasal form of epinephrine delivered as an aqueous solution, suspension, emulsion, and other forms.  Advantages and methods to sterilize formulations are known in the art.
	While the concentrations of claimed components are not each identically taught, they are known to be result-effective variables taught for use as claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Surakitbanharn, Rubin, and Lowenthal.  One would be motivated to do so because each of the claimed excipients and API are taught for use together in formulations in a same form for a same administration.  Similarly, each of the claimed components are known result-effective variables and concentrations of those components can be modified through nothing more than routine experimentation.  Even further, the claimed purity and shelf life/stability is taught in each of the cited prior art documents.  Further, both references provide a motivation to avoid using sulfites.  As such, there is a reasonable and predictable expectation of arriving at the claimed compositions in view of the teachings of the cited prior art.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628